DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 24, 2021 has been entered.
Response to Arguments
Applicant's arguments filed August 24, 2021 have been fully considered but they are not persuasive in view of the new grounds of rejection set forth below to address the amendments to the claims. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 91 and 92 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hall et al (20120271320) in view of Levinson et al (US 20160095592).
Regarding claims 91, Hall et al (hereafter Hall) discloses system comprising: a scalpet array (130, 112) comprising at least one scalpet (130)  fixed on a substrate (120, 121; when device is assembled scalpets are fixed to substrate, figure 8), wherein the substrate configured to be removeably coupled to and carried on a carrier (111), wherein the at least one scalpet includes a distal end having a cutting surface (tapered distal end, needles incise into tissue and thus would comprise a cutting surface); and the at least one scalpet configured to be applied to a donor site (harvest site)of a subject to generate and capture at least one incised skin pixel (tissue particles, paragraph 0035), wherein the captured at least one incised skin pixel comprises a pixelated skin graft configured for direct application to a skin defect site of the subject (paragraph 0035, graft site). Hall further teaches that the at least one scalpet is a hollow needle (paragraph 0016), but does not specifically state that the distal end of the at least one 
Regarding claim 92, Hall discloses a method comprising: configuring a scalpet array (112 to include at least one scalpet (130) fixed on a substrate (120, 121; when device is assembled scalpets are fixed to substrate, figure 8) to include a distal end including a cutting surface (tapered distal end, needles incise into tissue and thus would comprise a cutting surface); configuring the substrate to removeably couple to a carrier (111) and configuring the at least one scalpet to generate and capture at least one incised skin pixel upon application to a donor site of a subject (paragraph 0035, harvest site), wherein the captured at least one incised skin pixel comprises a pixelated skin graft configured for direct application to a skin defect site of the subject (paragraph 0035, graft site). Hall further teaches that the at least one scalpet is a hollow needle (paragraph 0016), but does not specifically state that the distal end of the at least one scalpet is configured as a circular scalpel. However, Levinson et al (hereafter Levinson) teaches it was known in the art at the time of the effective filing date of the invention to make scalpets in various shapes or forms, including having a circular cross-section in order to excise 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH TIEU DANG whose telephone number is (571)270-3221.  The examiner can normally be reached on Monday-Thursday (9am-4pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/ANH T DANG/             Primary Examiner, Art Unit 3771